Citation Nr: 0813360	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-31 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1960 to 
September 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty to 
assist includes providing a medical examination when it is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006) (holding that a VA medical examination was 
required to adjudicate a claim for service connection where 
there was a current disability, the Board found credible 
evidence of an inservice injury, and the lay or medical 
evidence indicates that the veteran's disability, or symptoms 
of disability may be related to his military service).  

The Board finds that remand is required for a VA medical 
examination.  First, there is competent evidence of a 
diagnosed disability.  December 2005 and March 2007 private 
medical records diagnosed lumbosacral neuritis and disc 
degeneration.  Second, the evidence of record establishes an 
inservice event.  A January 1963 service personnel record 
noted the veteran participated in training and operational 
flights in 1962.  Additionally, the veteran submitted his 
OMIAS card, which indicates ejection seat training.  Third, 
the evidence indicates an association between service and the 
current back disorder.  In a June 2006 letter, a private 
physician stated it was possible to associate the ejection 
seat training with the veteran's current back disability.  
Accordingly, remand is required for a medical examination 
because there is a current disability, inservice incurrence, 
and evidence that indicates the veteran's disability may be 
associated with the inservice event.  See McLendon, 20 Vet. 
App. at 83-86.

As the veteran has not been provided a VA examination, the 
case is remanded for the following action:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must provide the veteran with an 
orthopedic examination to determine the 
etiology of any low back disorder 
found.  The claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide 
an opinion, in light of the examination 
findings and the post service medical 
evidence of record, whether any low 
back disorder found is related to the 
veteran's military service, to 
specifically include inservice flight 
training, as well as ejection seat 
training.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

At the veteran's hearing before the Board in March 2008, a 
motion to hold the record open for 60 days was granted.  
However, as the Board has determined that a remand is 
necessary for a VA examination, in order to expedite the 
appeal, the Board is proceeding prior to the end of the 60 
days.  This action results in no prejudice to the veteran in 
this matter, as he may present any additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

